NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11860

                  ALAN CHIN   vs.   COMMONWEALTH.



                       December 10, 2015.


  Supreme Judicial Court, Appeal from order of single justice.


     Alan Chin appeals from a judgment of a single justice of
this court denying, without a hearing, his petition for relief
under G. L. c. 211, § 3. A petition for Chin's civil commitment
as a sexually dangerous person is pending in the Superior Court.
Chin waived his right to a probable cause hearing, assented to a
finding of probable cause, and was temporarily committed to the
Massachusetts Treatment Center for examination and diagnosis by
two qualified examiners. The qualified examiners submitted
their reports, and the Commonwealth petitioned for trial. Chin
filed a motion in limine to preclude the Commonwealth from
calling certain witnesses. The motion was denied. Chin's G. L.
c. 211, § 3, petition sought relief from that ruling. We affirm
the judgment.

     Because Chin's petition sought relief from an interlocutory
ruling of the trial court, he is obligated to submit a record
appendix and memorandum of law "set[ting] forth the reasons why
review of the trial court decision cannot adequately be obtained
on appeal from any final adverse judgment in the trial court or
by other available means." S.J.C. Rule 2:21, as amended, 434
Mass. 1301 (2001). Chin has filed a brief and record appendix,
which we are treating as a memorandum pursuant to rule 2:21.1 He

    1
       We note that the record appendix is incomplete, as it
fails to include the entire record before the single justice.
In particular, it omits Chin's memorandum in support of his
G. L. c. 211, § 3, petition and the Commonwealth's opposition.
                                                                   2


has failed therein to carry his burden under the rule. If the
witnesses' testimony is improperly admitted against him, he can
raise that issue on appeal from any adverse judgment, as the
admissibility of a witness's testimony is a matter routinely
addressed in the ordinary appellate process. He can limit and
challenge their testimony at trial as well, through the use of
objections and cross-examination. Because Chin has these
alternative remedies available to him, the single justice
neither erred nor abused his discretion by denying extraordinary
relief.

                                   Judgment affirmed.

     The case was submitted on the papers filed, accompanied by
a memorandum of law.

    John S. Day for the petitioner.